COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JESSE ADRIAN MARTINEZ,                       §             No. 08-17-00253-CR

                     Appellant,               §               Appeal from the

 v.                                           §             210th District Court

 THE STATE OF TEXAS,                          §           of El Paso County, Texas

                      State.                  §             (TC# 20160D03012)

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 13, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 13,

2018.

        IT IS SO ORDERED this 15th day of August, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.